Title: Tobias Lear to William Thornton, 13 July 1793
From: Lear, Tobias
To: Thornton, William



Sir,
Philadelphia July 13th 1793

The President directs me to inform you, that, upon the best consideration the pressure of public business will allow him to give the subject, he thinks the most likely way to accommodate the differences respecting the plan of the Capitol, by satisfactory explainations, will be for you to have a personal interview with Mr Hoben on the subject, in presence of the best and most skilful Architect that can be obtained in this City—in order that a full discussion may be had on those points which go to the impracticability of execution.
The President wishes you would have the goodness to bring with you such person skilled in practical Architecture as you can find best qualified to pronounce in the subject—and that the discussion may take place in the presence of Mr Jefferson, at his office, if the pressure of his official duties do not prevent his attention.
Mr Jefferson is expected in town about eleven o’clock⟨,⟩ at

which time if you can make it convenient to attend, it will be pleasing to the President as he is extremely anxious to have the matter decided that the work on the Capitol may commence as soon as possible. With sentiments of true esteem & great respect, I have the honor to be, Sir, Your most Obedt Servt

Tobias Lear.

